WOOD, District Judge.
On June 4, 1963, D.C., 218 F.Supp. 133 we reversed the Order of the Interstate Commerce Commission which had found the plaintiff motor carrier guilty of a subterfuge to avoid the jurisdiction of the Commonwealth of Pennsylvania.
Thereafter, we granted the defendants’ petitions for rehearing and reconsideration on July 23, 1963. This rehearing was held on October 11, 1963.
The basis of our prior opinion and order was that the record failed to disclose substantial evidence to support the *836Commission’s finding of subterfuge on the part of Jones.
When Jones carries shipments from states other than Pennsylvania to Allentown it must use its certificated route through Philadelphia and Clinton, New Jersey, to Allentown. It can use none other because this is the only authority it has from the Interstate Commerce Commission. This route is 96.2 miles long and the driving time is 3 hours, whereas the route from Philadelphia to Allentown via Route 309 is 55 miles and requires 2 hours and 5 minutes driving time. The only remaining route wholly within Pennsylvania is the Pennsylvania Turnpike, the distance being 74.9 miles and the driving time is 1 hour and 50 minutes.1
It seems to be logical and normal for Jones to carry the comparatively few Philadelphia to Allentown shipments, shown on the record,2 on its 96 mile trip rather than to delay these few shipments for several days until a larger quantity could be dispatched over a route wholly within Pennsylvania.
Were Jones to split its operation to carry the questioned traffic on one truck via Route 309 3 which is 55 miles long and the remaining shipments over its 96 mile interstate route it would result in a combined total of 151 truck miles. This hardly seems practical and efficient from the standpoint of operating economy when one truck traveling 96 truck miles could carry all the shipments in one movement. Any increased fuel expense incurred by Jones in utilizing its interstate route would be offset by a saving in fewer drivers and trucks.
Since these 22 shipments are by definition “interstate” 4 and further, since 96 truck miles are preferable to 151 truck miles, we find no evidence of bad faith in the record of this proceeding.
For these reasons and those outlined in our prior Opinion, we dismiss the defendants’ petitions for reconsideration.

. In Service Storage & Transfer Co. v. Virginia, 359 U.S. 171, 175, 79 S.Ct. 714, 3 L.Ed.2d 717 (1959), the circuitous routes utilized by the carrier were sometimes twice the shortest possible intrastate route. The driving times are not mentioned and apparently were not important.


. 22 in number.


. Assuming that Jones had Pennsylvania authority.


. Service Transfer Co. v. Virginia, supra. Footnote 1.